Citation Nr: 0704155	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-25 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
the service-connected asthma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1996 to 
April 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision that 
granted service connection for asthma and assigned a 10 
percent rating, effective on April 5, 2002.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran currently is shown to intermittently use an 
inhaler for his exercise-induced asthma.  

3.  The service-connected asthma is not shown to be 
productive of a disability picture manifested by FEV-1 of 56- 
to 70- percent predicted, or; FEV-1/FVC of 56 to 70 percent 
or regular treatment manifested by daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication.  





CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected asthma from 
April 5, 2002 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.97, including Diagnostic Code 6602 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim for 
increase has been accomplished.  

The Board notes that this appeal addresses the "downstream" 
issue of a higher initial rating for the service-connected 
asthma.  Prior to the May 2003 rating decision on appeal, the 
RO sent the veteran a notice letter in November 2002 that 
addressed the elements and evidence required to establish 
service connection, but not the elements and evidence 
required to establish entitlement to an increased rating.  

However, during the pendency of the appeal, the RO sent the 
veteran a letter in September 2004 advising him that for a 
higher rating for a service-connected disability, the 
evidence must show that the disability had become more 
severe.  

The veteran had an opportunity to respond prior to the 
issuance of the May 2005 Supplemental Statement of the Case 
(SSOC), the September 2005 SSOC, and the February 2006 SSOC 
that continued the initial rating.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the November 2002 letter and 
September 2004 letters satisfy the statutory and regulatory 
requirement that VA notify a claimant, what evidence, if any, 
will be obtained by the claimant and what if any evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2002 and the September 2004 letters advised the 
veteran that VA is responsible for getting any relevant 
records from any Federal agency, including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or the Social Security 
Administration.  

The letters also advised the veteran that it was his 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the veteran that it 
was his responsibility to make sure that the VA receives all 
requested records that were not in the possession of a 
Federal department or agency.  

The September 2004 letter specifically advised the veteran, 
"If there is any evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary received a complete or 
substantially complete application for benefits.  In that 
case, the Court determined that VA had failed to demonstrate 
that a lack of such pre-adjudication notice was not 
prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since this is a "downstream" issue.  However, the 
Board finds that any arguable lack of pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this case, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence before the RO readjudicated the claim.  The RO sent 
the veteran a letter in August 2006 advising him that the 
file was being forwarded to the Board for appellate review, 
but that he could still submit evidence directly to the 
Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  As 
regards to the claim for increase on appeal, the Board finds 
that this was accomplished in the SOC; this suffices for 
Dingess/Hartman.  

The Court also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the August 2006 letter.  

Further, the veteran has not suggested that the assigned 
effective date for service connection is being challenged.  
Therefore, regardless of the Board's decision in regard to 
the initial rating to be assigned to the disability, the 
Board's action will have no consequence whatsoever on the 
effective date of service connection.  

The Board accordingly finds that there is no possibility of 
prejudice under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran nor his representative have indicated, and the 
record does not show, that there is any existing evidence 
from VA or non-VA medical providers that may be relevant 
toward establishing entitlement to the benefit claimed.  

The VA requested medical records from Dr. V. F., an 
acupuncturist, on behalf of the veteran.  No records were 
received and the veteran stated in June 2004 that he had 
tried to contact Dr. V.F. but was told that they could not 
find his chart.  Neither the veteran nor his representative 
has indicated that these documents are needed to proceed.  

The veteran was advised of his right to a hearing before the 
RO and/or before the Board, but he waived that right.  

The veteran had a VA respiratory exam in January 2006.  The 
record shows that the examiner did not have the claims file 
available, and the service representative suggests that this 
makes the examination insufficient for rating purposes.  

Medical examinations for compensation and pension purposes, 
conducted without contemporaneous review of the veteran's 
claims file, are deficient for rating purposes.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  However, the VA 
examiner in this case stated that he had access to the 
veteran's electronic VA treatment record.  

The file contains no private medical treatment records, and 
the veteran's service medical records (SMR) in the claims 
file are not relevant to the issue on appeal.  Further, the 
examiner noted the veteran's self-reported current symptoms 
and treatment history, and gave that account full credence.  

The Board accordingly finds that the claims file contains no 
relevant evidence that was not accessible to the examiner 
electronically; accordingly, the examination is adequate for 
adjudication of the issue on appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased 
initial rating for asthma.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Given the nature of the claim for higher initial rating, the 
Board has considered the symptoms from the effective date of 
service connection (April 5, 2002) to the present.  

The evidence reviewed consists of a report of VA ambulatory 
care examination in May 2003 and a report of a VA respiratory 
examination in January 2006.  

During the veteran's ambulatory care follow-up at the VA 
medical center in May 2003, the veteran stated that he had an 
asthma attack playing basketball during the previous week.  
The veteran stated that, before exercise, he used Albuterol 
but did not have it at the time of his attack.  The attack 
stopped after a long rest.  

In January 2006 the veteran had a VA respiratory examination.  
The physician noted that the veteran used two inhalations of 
Albuterol every 4 to 6 hours as required.  

The physician noted that the veteran had bronchial asthma 
with residual symptoms, and that the veteran's asthma was 
well controlled on current medication.  

The physician noted that the veteran had a forced expiratory 
volume in one second (FEV-1) of 85 percent and a forced 
expiratory volume in one second (FEV-1) over forced vital 
capacity (FVC) of 85 percent.  

Disabilities of asthma are rated under the provisions of 
38 C.F.R. § 4.97 (schedule of ratings - diseases of the 
trachea and bronchi), Diagnostic Codes (DC) 6602 (asthma, 
bronchial).  

The rating criteria of DC 6602 for bronchial asthma are as 
follows.

A  rating of 10 percent is warranted for bronchial asthma 
where any of these conditions are manifested: by FEV-1 of 71- 
to 80- percent predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; intermittent inhalational or oral bronchodilator therapy.  

A rating of 30 percent  is warranted for bronchial asthma 
where any of these conditions are manifested: by FEV-1 of 56- 
to 70- percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  

A rating of 60 percent requires FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

A rating of 100 percent is assigned for FEV-1 less than 40- 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications. 38 C.F.R. § 4.97, Diagnostic Code 6602.  

The Board notes that the supplementary information published 
with promulgation of the rating criteria indicates that post- 
bronchodilator findings are the standard in pulmonary 
assessment. 61 Fed. Reg. 46723 (1996). See 61 Fed. Reg. 
46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function 
after bronchodilation).  

The veteran is currently receiving a rating of 10 percent for 
his service-connected asthma since he intermittently uses an 
inhaler.  The veteran was diagnosed with exercise-induced 
asthma while in service and, therefore, only used the inhaler 
before excercing.  

The veteran does not qualify for a higher rating because his 
FEV-1 or his FEV-1/FVC does not fall within the predicted 
range and he does not use a daily inhaler or oral 
bronchodilator therapy or inhalation of anti-inflammatory 
medication.  

The veteran stated in June 2004 that he uses a corticosteroid 
in combination with the Albuterol.  The Board notes that 
intermittent use of a corticosteroid (at least three times 
per year) is a criterion for the 60 percent rating.  

However, at the time of the recent VA examination, the 
veteran reported only using albuterol twice a week prior to 
treadmill use.  As noted, the recent examination found the 
service-connected asthma well controlled with current 
medication.  On this basis, a higher rating as reflected by 
more than intermittent inhalational oral bonchodilator 
therapy is not demonstrated in this case. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).   
The RO has considered the question of the veteran's 
entitlement to extraschedular rating (see the SSOC in 
February 2006), so the Board may consider the question 
without prejudice to the veteran.  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and veteran has not alleged, that the criteria for 
extraschedular rating apply to the service-connected asthma.  

Based on the evidence, the Board finds that a rating higher 
than 10 percent is not warranted under the criteria for 
evaluating service-connected asthma.  

In reaching this decision the Board has considered the 
applicability of the benefit-of-the-doubt rule.  However, in 
this case the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Initial rating higher than 10 percent for the service-
connected asthma is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


